Citation Nr: 0517410	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  03-23 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty during World War II.  He 
was in beleaguered status from December 1941 to April 1942; 
missing status for one day in April 1942; was a prisoner-of-
war (POW) from April 1942 to August 1942; missing status from 
August 1942 to September 1942; no-casualty status from 
September 1942 to August 1945; was absent without leave from 
August 1945 to January 1946; and was in the Regular 
Philippine Army from January 1946 to June 1946.  He died in 
May 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 decision of the Manila, 
the Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO) which determined that new 
and material evidence had not been submitted to reopen the 
claim of service connection for the cause of the veteran's 
death.  In the subsequent statement of the case, the RO 
reopened the claim, but denied on the merits.  The appellant 
perfected her appeal.  The Board's review of the claim is de 
novo in light of a change in the law which became effective 
October 7, 2004, concerning POW presumptions which post-dates 
the Board's prior August 1981 final decision.


FINDINGS OF FACT

1.  The veteran died in May 1976.  The Certificate of Death 
lists the cause of death as cardiorespiratory arrest 
secondary to pulmonary edema secondary to heart failure 
secondary to rheumatic heart disease, mitral stenosis, 
myocardial infarction and aortic insufficiency.   

2.  The veteran was a prisoner of war.

3.  Atherosclerotic heart disease contributed to cause the 
veteran's death.  

CONCLUSION OF LAW

Heart disease incurred in service contributed substantially 
or materially to the cause of death.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.


Background

The service medical records reflect a diagnosis of 
hypertension on the veteran's discharge examination, dated in 
June 1946, although the blood pressure reading at that time 
was 150/70.  

Private medical records dated from April to May 1974 show 
that the veteran was treated for angina pectoris; ischemic 
heart disease, in failure; general ischemia, transient; and 
aortic stenosis with regurgitation.  

January 1976 private hospitalization records reflect that the 
veteran had an abnormal electrocardiogram (ECG), vertical 
heart, sinus rhythm, anteroseptal myocardial infarction, old, 
and a T wave change in the anterolateral wall which was 
suggestive of subendocardial ischemia.  A chest cardiac 
series revealed moderate cardiomegaly as well as suspect 
"LA" enlargement.

In a May 1976 statement, S.P.T., M.D., stated that the 
veteran had a history of chest pain and difficulty in 
breathing.  It was noted that the veteran had cardiomegaly.  

In May 1976, the veteran was hospitalized and died during 
that hospitalization.  The final diagnosis was pulmonary 
edema, rheumatic heart disease, congestive heart failure.  

The Certificate of Death lists the cause of death as 
cardiorespiratory arrest secondary to pulmonary edema 
secondary to heart failure secondary to rheumatic heart 
disease, mitral stenosis, myocardial infarction and aortic 
insufficiency.   

In a February 1979 statement, J.B.M., M.D., stated that he 
had treated the veteran during the 1970's for cardiac and 
pulmonary disabilities and the veteran had been hospitalized 
for congestive heart failure and had suffered anginal 
attacks.  

In April 1979, a statement was received from S.L., M.D., in 
which it was stated that he treated the veteran after he had 
been released from being a POW.  The physician indicated that 
the veteran had beriberi heart disease with heart palpitation 
which was due to shell shock and dysentery.  He was treated 
and improved, although the physician noted that the veteran 
still had heart palpitation as well as other cardiac and 
pulmonary symptoms.  

In a November 2002 letter, P.C.B., M.D., stated that the 
veteran died of pulmonary disease and congestive heart 
failure to include ischemic heart disease.  He further stated 
that the ischemic heart disease was present during service 
and contributed to cause death.  

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death. The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.303(a), 3.312.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304.  In 
addition, service connection may be granted for a chronic 
disease, including hypertension and/or valvular heart 
disease, if manifested to a compensable degree with one year 
following service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In the case of a veteran who is a former POW, certain 
diseases which become manifest to a degree of at least 10 
percent at any time after active service, shall be considered 
to have been incurred in or aggravated by service, 
notwithstanding that there is no record of such disease 
during the period of service.  Recent changes to the 
applicable regulation provide as follows:

38 C.F.R. § 3.309 Disease subject to presumptive service 
connection.

(c) Diseases specific as to former prisoners of war. (1) 
If a veteran is a former prisoner of war, the following 
diseases shall be service connected if manifest to a 
degree of disability of 10 percent or more at any time 
after discharge or release from active military, naval, 
or air service even though there is no record of such 
disease during service, provided the rebuttable 
presumption provisions of Sec. 3.307 are also satisfied.  
Psychosis; Any of the anxiety states; Dysthymic disorder 
(or depressive neurosis); Organic residuals of 
frostbite, if it is determined that the veteran was 
interned in climatic conditions consistent with the 
occurrence of frostbite. Post-traumatic osteoarthritis; 
Atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, 
congestive heart failure, arrhythmia; Stroke and its 
complications.  (2) If the veteran: (i) Is a former POW 
and; (ii) Was interned or detained for not less than 30 
days, the following diseases shall be service connected 
if manifest to a degree of 10 percent or more at any 
time after discharge or release from active military, 
naval, or air service even though there is no record of 
such disease during service, provided the rebuttable 
presumption provisions of Sec. 3.307 are also satisfied: 
Avitaminosis; Beriberi (including beriberi heart 
disease); Chronic dysentery; Helminthiasis; Malnutrition 
(including optic atrophy associated with malnutrition); 
Pellagra; Any other nutritional deficiency; Irritable 
bowel syndrome; Peptic ulcer disease; Peripheral 
neuropathy except where directly related to infectious 
causes; Cirrhosis of the liver.

The POW presumption can be rebutted where there is 
affirmative evidence to the contrary of intercurrent injury 
or disease.  38 U.S.C.A. § 1112(b) (West 2002); 38 C.F.R. §§ 
3.307 3.309(c) (2004).

In this case, the veteran had hypertension noted at time of 
discharge from service.  He was a prisoner of war.  Post-
service, he was diagnosed with atherosclerotic heart disease.  
During his lifetime, he had a myocardial infarction, he had 
ischemic heart disease, and he had congestive heart failure.  
The records show that his heart disease manifested to a 
degree greater than 10 percent disabling during his lifetime.  
A private physician related the heart disease to service and 
to his death.  The Certificate of Death shows that heart 
disease contributed to cause death.  

Myocardial infarction and congestive heart failure, are 
included under the definition of atherosclerotic heart 
disease, and atherosclerotic heart disease is a presumptive 
disease for POW's under the recent regulatory amendment.  The 
evidence tends to establish that this former prisoner of war 
developed heart disease, including atherosclerotic heart 
disease and a myocardial infarction, and that these 
conditions contributed to death.  Accordingly, the Board 
finds that the evidence supports granting service connection 
for the cause of the veteran's death.  See 38 C.F.R. § 
3.309(c), 3.312 (2004).



ORDER

Service connection for the cause of the veteran's death is 
granted.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


